Name: 90/511/EEC: second Council Decision of 9 October 1990 on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-10-17

 Avis juridique important|31990D051190/511/EEC: second Council Decision of 9 October 1990 on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories Official Journal L 285 , 17/10/1990 P. 0031 - 0032*****SECOND COUNCIL DECISION of 9 October 1990 on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories (90/511/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 87/54/EEC of 16 December 1986 in the legal protection of topographies of semiconductor products (1), and in particular Article 3 (7) thereof, Having regard to the proposal from the Commission, Whereas the right to legal protection of topographies of semiconductor products in the Community applies to persons qualifying for protection under Article 3 (1) to (5) of Directive 87/54/EEC; Whereas the right to protection can be extended, by a Council Decision, to persons who do not benefit from protection under the said provisions; Whereas the extension of protection should, as far as possible, be decided for the Community as a whole; Whereas such protection has in fact previously been extended in respect of certain countries and territories on an interim basis only, in accordance with Decisions 87/532/EEC (2) and 88/311/EEC (3), which both expire on 7 November 1990; Whereas it seems appropriate to continue to extend such protection on an interim basis to certain of those countries or territories to allow further time for conditions for mutual unlimited protection to be established; Whereas one of the factors on which this Decision is based is the consideration that the countries or territories which have an appropriate legislation will continue to protect topographies of semiconductor products under their national law and made this protection available to those persons from the Member States of the Community who benefit from the right to protection under Directive 87/54/EEC; Whereas another factor on which this Decision is based is the consideration that countries or territories which do not yet have appropriate legislation will provide one and will make it accessible as soon as possible to persons from the Member States of the Community benefiting from the right to protection under Directive 87/54/EEC, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall extend the right to protection under Directive 87/54/EEC as follows: (a) natural persons who are nationals of a country or territory listed in the Annex to this Decision or who have their habitual residence in the territory of one of those countries or territories shall be treated as if they were nationals of a Member State; (b) companies or other legal persons of a country or territory listed in the Annex which have a real and effective industrial or commercial establishment in such a country or territory shall be treated as if they have a real and effective industrial or commercial establishment on the territory of a Member State. 2. The application of subparagraph 1 (b) shall be subject to the condition that companies or other legal persons of a Member State which have a right to protection under Directive 87/54/EEC benefit from protection in the country or territory in question. 3. The countries and territories listed in the Annex which satisfy the conditions laid down in paragraph 2 shall be determined by the Commission and communicated to the Member States. Article 2 This Decision shall apply from 8 November 1990. Member States shall extend the right to protection under this Decision to the persons referred to in Article 1 until 31 December 1992. Any exclusive rights acquired under this Decision shall continue to produce their effect for the period laid down under Directive 87/54/EEC. Article 3 This Decision is addressed to the Member States. Done at Luxembourg, 9 October 1990. For the Council The President P. ROMITA (1) OJ No L 24, 27. 1. 1987, p. 36. (2) OJ No L 313, 4. 11. 1987, p. 22. (3) OJ No L 140, 7. 6. 1988, p. 13. ANNEX Anguilla Bermuda British Indian Ocean Territory British Virgin Islands Cayman Islands Channel Islands Falkland Islands Finland Hong Kong Iceland Isle of Man Liechtenstein Montserrat Norway Pitcairn St Helena St Helena Dependencies (Ascension, Tristan da Cunha) South Georgia and the South Sandwich Islands Switzerland Turks and Caicos Islands United States of America